1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JASON A. MAHE,                                    Case No. 3:21-cv-00069-MMD-WGC

7                                    Plaintiff,                       ORDER
             v.
8
      HARTMAN, et al.,
9
                                 Defendants.
10

11   I.     SUMMARY

12          Pro se Plaintiff Jason Mahe, currently incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”), filed a complaint under 42 U.S.C. § 1983.

14   (ECF No. 5 (“Complaint” (sealed)).) Mahe additionally filed a motion for injunctive relief to

15   be transferred out of the NDOC due to safety concerns. (ECF No. 1-1 (“Motion”).) Before

16   the Court is the Report and Recommendation (ECF No. 20 (“R&R”)) of United States

17   Magistrate Judge William G. Cobb. The R&R recommends the Court deny the Motion.

18   Mahe timely filed his objection (ECF No. 26 (“Objection”)) to the R&R, and Defendants did

19   not file a response. Because the Court agrees with Judge Cobb and as further explained

20   below, the Court overrules Mahe’s Objection and adopts the R&R in full.

21   II.    BACKGROUND

22          The Court incorporates by reference Judge Cobb’s recitation of the factual

23   background provided in the R&R, which the Court adopts here. (ECF No. 20 at 1-4.)

24   III.   LEGAL STANDARD

25          A.     Review of the Magistrate Judge’s Recommendation

26          This Court “may accept, reject, or modify, in whole or in part, the findings or

27   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

28   timely objects to a magistrate judge’s report and recommendation, then the Court is
1    required to “make a de novo determination of those portions of the [report and

2    recommendation] to which objection is made.” Id. The Court’s review is thus de novo

3    because Mahe filed his Objection. (ECF No. 26.)

4    IV.    DISCUSSION

5           Following a de novo review of the R&R and other records in this case, the Court

6    finds good cause to accept and adopt Judge Cobb’s R&R.

7           Judge Cobb recommends the Motion be denied as there is no sufficient connection

8    between Mahe’s allegations in the Motion and the claims proceeding in this action that

9    would warrant granting injunctive relief. (ECF No. 20 at 6.) More specifically, Mahe makes

10   allegations against Lieutenant Miller and Correctional Officer Bartlett, but neither of these

11   individuals are defendants in this action. (Id. at 7.) Moreover, Mahe has failed to

12   demonstrate a likelihood of success on the merits as to any of his claims. (Id.) Mahe’s

13   Objection fails to address Judge Cobb’s R&R and appears to merely restate allegations

14   related to Mahe’s safety and treatment in NDOC’s custody. (ECF No. 26 at 2-7.) As such,

15   and in the absence of a sufficient connection between Mahe’s allegations in his Motion

16   and his proceeding claims, the Court lacks the authority to grant Mahe’s request to be

17   transferred out of the NDOC. Accordingly, Mahe’s Objection is overruled. The Court

18   therefore agrees with Judge Cobb that Mahe’s Motion should be denied and will adopt the

19   R&R in its entirety.

20   V.     CONCLUSION

21          It is therefore ordered that the Report and Recommendation of Magistrate Judge

22   William G. Cobb (ECF No. 20) is accepted and adopted in full.

23          It is further ordered that Plaintiff Jason Mahe’s motion for injunctive relief (ECF No.

24   1-1) to be transferred out of the NDOC is denied.

25          DATED THIS 6th Day of July 2021.

26

27
                                               MIRANDA M. DU
28                                             CHIEF UNITED STATES DISTRICT JUDGE

                                                   2
